 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 Josef Guttman, an individual; Ilana Guttman,            Case No.: 2:19-cv-00964-JAD-VCF
   an individual,
 4
           Plaintiff                                                 Remand Order
 5
   v.                                                                  [ECF No. 4]
 6
   The City of Las Vegas, Nevada, et al.,
 7
          Defendants
 8

 9         The court having dismissed the federal claims that anchor this removed federal-question

10 case in this jurisdiction, and having declined to continue to exercise supplemental jurisdiction

11 over the remaining state-law claims under 28 USC § 1367(c)(3), IT IS HEREBY ORDERED

12 that the Clerk of Court is directed to REMAND this case back to the Eighth Judicial District

13 Court, Case No. A-19-794100-C, Department 32, and CLOSE THIS CASE.

14         Dated: July 22, 2019

15                                                           _________________________________
                                                             U.S. District Judge Jennifer A. Dorsey
16

17

18

19

20

21

22

23
